Title: Charles Adams to John Adams, 26 December 1795
From: Adams, Charles
To: Adams, John


          
            My Dear Sir
            New York Decr 26— 1795
          
          Your favors of the 13th and 24th I have received the latter containing the Post note for Dols 100 and I return you my thanks for it. The Vindication of Mr Randolph’s Resignation is read with the greatest avidity. I think there are many things contained in it quite foreign to the subject and which it was unnecessary to disclose. That good will come of it I do not doubt, not to him but to our Government if it serves to open the eyes of the People and to convince them that French policy with regard to America has not changed with their government. I dare say there are some men in our government who consider the declarations of Mr Fauchet respecting the morals of his nation and the candor of his Government as a

Gasconade: To those who are inclined to beleive them I would recommend the reading of the History of the Revolution in Geneva. The federal cause will triumph. It would not be matter of surprize to me if Mr Jay should become more popular than he ever has been. You observe “that the passions of the people are not the most steady part of them” You recollect Sir that the same people who one day cried Hosanna to the son of David the next cried Crucify Crucify him. The President of the United States was for sometime an object too high for the shafts of calumny to be aimed at but faction has made such Giant strides that nothing is any longer sacred.
          
            An habitation giddy and unsure
            Hath he that buildeth on the vulgar heart
            O thou fond many! with what loud applause
            Didst thou beat heaven with blessing Bolingbroke
            Before he was what Thou would’st have him be!
            And now being trimm’d up in thy own desires
            Thou beastly feeder art so full of him
            That thou provoke’st thyself to cast him up.
            Hen 4 2d P A2 S6
          
          
          Our friends here are well except you two grandsons who have the meazles Sally joins with me in the sentiments of respect and affection with which I am / Your son
          
            Charles Adams
          
        